IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00358-CV
Ma-Stell, Inc.,
                                                                      Appellant
 v.
 
ANADARKO E&p COMPANY, LP AND
OGDEN RESOURCES CORPORATION,
Appellees
 
From the 85th District Court
Brazos County, Texas
Trial Court # 54031-CV
 
*************************************************
 
No. 10-05-00204-CV
 
Lloyd Muennink,
                                                                      Appellant
 v.
 
Anadarko E&P Company, LP and 
Ogden Resources Corporation,
                                                                      Appellees
 
From the 85th
District Court
Brazos County, Texas
Trial Court #
54031-CV
 
 
 

DISSENTING Opinion to
Severance and
reinstatement order in
10-03-00358-cv 
and 
dissenting opinion to
abatement order in 
10-05-00204-CV





 
          Anadarko
and Ogden have not requested a severance. 
The status report filed by them indicates the bankruptcy stay will be in
effect until May 2009.  They do not seem
to want to move forward (seek to lift the stay), so I would leave this case
alone.
          From
the status report it appears the parties, through the bankruptcy proceedings,
have determined a manner and means of dealing with this case.  It further appears that the parties are
content with that status, and they do not request that it be altered.  The appellants, who are the party and its
attorney, are jointly and severally liable for the sanctions.  By ordering a severance of this appeal on our
own motion, we have attempted to divide a single claim, for which two parties
are liable, after one of those parties has apparently made some financial
arrangement to pay through the bankruptcy proceedings, over which we have no
control.
          This
is a situation from which the parties know how to extricate themselves if they so
choose.  They have not.  I would “let it be,” unless and until one of
the parties filed a motion requesting that we review the status and alter the
status quo during the automatic suspension of this appeal due to the bankruptcy
filing.  See Tex. R. App. P.
8.3.  Other than to meddle in a case,
possibly creating unnecessary problems, and certainly causing unnecessary
expense, I see absolutely no justification for the Court’s action.


          Accordingly,
I dissent from the Court’s severance and reinstatement order.  The entire proceeding, as a single
proceeding, should remain suspended.  Tex. R. App. P. 8.2.
 
 
                                                                   TOM
GRAY
                                                                   Chief
Justice
 
Dissenting
opinion delivered and filed April 27, 2005